DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-10,13 allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-10 and 13 (renumbered 1-11), in addition to other limitations in the claims the Prior Art of Record fails to teach, disclose or render obvious the applicant' s invention as claimed, in particular the
“Response to Office Action dated September 29, 2021
generating from the reference image a plurality of binarized images having respective binarization threshold values different from each other, 
-calculating, for each of the plurality of binarized images, at least one …
-generating a reference pattern indicative of a relationship between Response to Office Action dated September 29, 2021 USSN 16/766,333 Page 8 of 14 (a) the respective binarization threshold values and (b) at least one of the first characteristic numerical value and a reference pattern indicative of a relationship between (a) the respective binarization threshold values and (b) the second characteristic numerical value, and 
-correlating the reference pattern with determined information comprising information, assessed and determined by a doctor in advance, on a change having occurred in a structure of the reference image to provide the predetermined reference pattern;”
”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.